

INVESTMENT AGREEMENT
 
This Investment Agreement (this “Agreement”) is made and entered into as of
August 24, 2007, by and among ENTLIAN CORPORATION, a Korean corporation (the
“Company”), CJ MEDIA Inc., a Korean corporation (“CJM”) and PROELITE, INC., a
New Jersey corporation registered in the United States of America (“PE”,
together with the Company and CJM, the “Parties”), with reference to the
following facts:
 
A. The Company is engaged primarily in the business of promoting and producing
mixed martial arts or MMA events, providing MMA services and producing MMA
products as set forth in Schedule A to this Agreement (the “Business”), using
the MMA brands, SpiritMC, Spirit Market Challenge and InterLeague (collectively,
“SMC”).
 
B. Kwang Hyun Park (“KP”) is the current president of the Company and owns
approximately 85% of the outstanding capital stock of the Company.
 
C. CJM and the Company previously entered into those certain bond warrant
agreements on August 25, 2006 (the “BW Agreement”), attached hereto as Exhibit
A, pursuant to which CJM has advanced to the Company to date KRW 1,000,000,000
(the “Initial CJM Investment”) and agreed to provide a certain amount of
additional funds to the Company.
 
D. CJM and the Company desire to revise the terms of the BW agreement pursuant
to the terms of this Agreement.
 
E. PE provides certain MMA products and services through its two operating
subsidiaries: ProElite.com, an online community providing content and tools for
martial arts enthusiasts, and EliteXC Live, a mixed martial arts live events
production company.
 
F. PE desires to purchase, and the Company desires to sell shares of the
Company’s capital stock.
 
Based upon the foregoing, and in consideration of the mutual promises set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE I
 
Investment in the Company by PE
 
1.1. Transaction; Purchase Price; Form of Payment. Upon the terms and subject to
the conditions contained in this Agreement, on or before August 24, 2007 (the
“Closing”), the Company will sell to PE, and PE will purchase from the Company,
upon the terms and conditions hereinafter set forth 133,333 shares of the
capital stock of the Company (“ENT Shares”) at an aggregate purchase price equal
to US$2,000,000 (the “PE Investment”), which shall be composed of the following:
 
1.1.1. US$1,000,000 in cash (the “PE Cash”); and
 

--------------------------------------------------------------------------------


 
1.1.2. 100,000 restricted shares of common stock of PE, at US$10.00 per share
(each a “PE Share” and collectively, the “PE Shares”), provided, however, that,
if on the date that the Lock-up Period (as defined below) expires, the Market
Price of the PE Shares is less than $10 per Share (adjusted for stock splits,
stock recapitalizations, etc.), then PE shall issue such additional PE Shares
(up to a maximum of 100,000 additional shares) so that the Company would have
received PE Shares with a Market Value of $1,000,000. As used herein, “Market
Value” shall mean the average of the last reported sale prices for the five
trading days immediately prior to the date of determination.
 
The PE Cash shall be wired or deposited into a Korean bank account, which shall
be designated by the Company. The PE Shares shall be delivered to the Company.
 
1.2. Interest in the Company. The ENT Shares shall represent no less than
approximately 30% of the outstanding capital stock of the Company after giving
effect to the transactions contemplated in this Agreement and in other ancillary
documents referred to herein (the “Transactions”) and the conversion of the CJM
Investment into ENT Shares in January 2010 (the “Conversion”). Attached as
Schedule 1.2 is a projected capitalization table.
 
1.3. Employment Agreement. Effective as of the Closing, the Company shall enter
into an employment agreement with KP for a period ending December 31, 2010,
substantially in the form set forth in Exhibit B to this Agreement, pursuant to
which KP shall serve as the President and Chief Executive Officer of the
Company.
 
ARTICLE II
Investment in the Company by CJM
 
2.1. Transaction; Purchase Price; Form of Payment. The Company will sell to CJM,
and CJM will purchase from the Company, upon the terms and conditions
hereinafter set forth, an aggregate of 166,667 shares of the Company’s common
stock (the “CJM Shares”), at an aggregate purchase price equal to
KRW2,000,000,000 in cash as follows:
 
2.1.1. BW Agreement. Under the terms of the BW Agreement, CJM is currently
committed to invest KRW2,000,000,000 in the Company in total.
 
(1) CJM has already made the Initial CJM Investment
 
(2) Pursuant to the BW Agreement, CJM shall advance to the Company an additional
KRW500,000,000 on or before June 30, 2008 and an additional KRW500,000,000 on or
before December 31, 2008 (collectively, the “Second CJM Investment”).
 
2.2. Conversion of Investment. Subject to Article IV herein, on or before
January 1, 2010, CJM shall convert (the “Conversion”) the Initial CJM Investment
and the Second CJM Investment (plus all accrued interest thereon) into the CJM
Shares. Upon the Conversion, the BW Agreement shall be terminated and the
Company shall have no further obligations thereunder, with the understanding
that the obligations of CJM shall continue.
 
2

--------------------------------------------------------------------------------


 
ARTICLE III
Valuation of Investment; the Exchange Rates.
 
3.1. Valuation of ENT Shares.
 
3.1.1. The CJM Investment shall result in the following number of shares of
capital stock in the Company:
 
(1) 100,000 ENT Shares for the aggregate purchase price of KRW1,000,000,000,
based on a per share price of KRW10,000;
 
(2) 66,667 ENT Shares for the aggregate purchase price of KRW1,000,000,000
injected from CJM shall have a per share conversion rate valued at KRW15,000 per
share.
 
3.1.2. The PE Investment shall result in 133,333 ENT Shares, based on a per
share price of KRW15,000 per share, in accordance with Section 3.2 below.
 
3.2. US Dollar Exchange Rate
 
3.2.1. For purposes of the transactions contemplated in this Agreement, and
subject to Subsections 3.2.2 and 3.2.3 below, the PE Investment shall be equal
to approximately KRW2,000,000,000.
 
3.2.2. Notwithstanding any fluctuations of the US dollar and Korean won exchange
rate, PE shall have no less than a 30% equity interest (percentage of ownership)
in the Company as of the date of the Conversion (assuming no further equity
investment in the Company).
 
3.2.3. Subject to Subsection 3.2.2 above, the PE Investment shall be converted
to the Korean Won based on the then current exchange rate of the date of the
cable or wire transfer of the PE Investment. The Parties acknowledge, understand
and recognize the risk of possible equity interest (percentage of ownership)
changes caused by any fluctuations of the US dollar exchange rate and hereby
agree and accept such changes, if any.
 
ARTICLE IV
BW Agreements
 
In the event that PE materially fails to perform and carry out its obligations
in accordance with the terms and conditions of this Agreement, the BW Agreements
shall continue to remain in full force and effect.
 
ARTICLE V
Due Diligence
 
5.1. The Company, its subsidiaries and executives shall accord PE, its
accountants and lawyers, with full access to any and all required personnel and
materials for due diligence purposes from the Company or any of its
subsidiaries. For the avoidance of doubt, this shall include all fighter
agreements, venue contracts, financials statements and bank account statements,
business plans, TV exhibition and distribution contracts, video distribution
contracts, advertiser and sponsorship contracts (the “Assets”).
 
3

--------------------------------------------------------------------------------


 
5.2. The Parties hereto covenant and agree as follows:
 
5.2.1. Business Examinations. PE shall be entitled, through its employees and
representatives, to make such investigations and examinations of the Assets and
the books and records of the Company as PE may request for the purpose of
familiarizing the Company with the Assets. Any such investigations and
examinations shall be conducted at reasonable times and under reasonable
circumstances. No investigation by PE shall, however, diminish or obviate in any
way, or affect PE’s right to rely upon, any of the representations, warranties,
covenants or agreements of the Company contained in this Agreement.
 
5.2.2. Cooperation; Consents. Prior to Closing, each party shall cooperate with
each other to the end that the parties shall (i) in a timely manner make all
necessary filings with, and conduct negotiations with, any and all federal,
state, local or foreign government, authority, instrumentality, department,
commission, board, bureau, agency, official, court or other tribunal (each an
“Authority”, collectively, the “Authorities”) and any individual, corporation,
association, limited liability company, partnership, joint venture or other
entity or organization of any kind or Authorities (each a “Person” and
collectively, “Persons”) the consent or approval of which, or a license or
permit from which, is required for the consummation of the transactions
contemplated herein and (ii) provide to each other party such information as the
other party may reasonably request in order to enable it to prepare such filings
and to conduct such negotiations. The parties shall also use their respective
best efforts to expedite the review process and to obtain all such necessary
consents, approvals, licenses and permits as promptly as practicable. To the
extent permitted by applicable all constitutions, laws, statutes, principles of
common law, rules, regulations, resolutions, ordinances, codes, edicts, decrees
and orders promulgated, implemented or otherwise put into effect by or under the
authority of any Authority (“Laws”), the parties shall request that each
Authority or other Person whose review, consent or approval is requested treat
as confidential all information which is submitted to it. Each of the parties
shall bear its own costs and expenses incurred or fees paid to Authorities to
obtain any governmental approvals and contractual consents. Each Party shall
bear its own costs and expenses (including fees paid to authorities) incurred to
obtain such consents, approvals, licenses or permits.
 
ARTICLE VI
Representations and Warranties by the Company and KP
 
Each of the Company and KP, jointly and severally, hereby represents and
warrants to PE, as of the date hereof, as follows, except as set forth on the
Disclosure Schedules; provided, however, that no exception to any representation
or warranty disclosed on one schedule of the Disclosure Schedules shall
constitute an exception to any other representation or warranty made in this
Agreement unless the substance of such exception is disclosed on each such other
applicable schedule or a specific cross-reference to a disclosure on another
schedule is made:
 
4

--------------------------------------------------------------------------------


 
6.1. Organization, Qualification and Power. Such Party (if an entity) is an
entity duly organized or incorporated, as applicable, validly existing, and in
good standing under the Laws of the Republic of Korea. The shareholders listed
in Schedule 6.1 are the only holders of equity interest in the Company and own
100% of the ENT Shares. The Company has all power and authority to carry on its
business as presently conducted. The Company is duly licensed or qualified to
transact business and is in good standing to transact business in each
jurisdiction in which the conduct of its business requires such licensing or
qualification.
 
6.2. Authority, Enforceability, No Violation, Consents, Etc.
 
6.2.1. Authority. The Company has full power and authority (including full
corporate, company, trust, or other entity power and authority) to execute and
deliver this Agreement and the other Documents to which it is or will become
party and to consummate the Transactions and perform its obligations hereunder
and thereunder. This Agreement constitutes the valid and legally binding
obligation of such Party, enforceable in accordance with its terms and
conditions. Upon the execution and delivery of each of the other Documents at
the Closing, each of such other Documents to which such Party is a party will
constitute the legal, valid, and binding obligation of such Party and will be
enforceable against such Party in accordance with its terms and conditions,
except to the extent that such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Law relating
to creditors’ rights generally and to general principles of equity. The
execution, delivery, and performance of this Agreement, the BW Agreement, the
Lock-Up Agreement and the Employment Agreement (the “Documents”), and all other
agreements contemplated hereby or thereby have been duly authorized by such
Party.
 
6.2.2. No Violation. Except as set forth on Schedule 6.2.2, neither the
execution or delivery by any Party of any of the Documents to which such Party
is or will be a party, the consummation by such Party of the Transactions, nor
the performance by such Party of such Party’s obligations hereunder and
thereunder will (i) violate any provision of the documented or undocumented
charter document of the Company; (ii) violate any Law or order, in each case,
applicable to such Party or such Party’s assets, properties or rights; (iii)
violate, or give any Authority the right to revoke, suspend, cancel, terminate,
or modify, any authorization by any Authority that is held by such Party or that
otherwise is applicable to such Party or such Party’s assets, properties or
rights, (iv) result in the imposition of any encumbrance upon or with respect to
any asset owned or used by such Party, or (v) violate, result in a breach of or
constitute (with notice or lapse of time or both) a default under, or give rise
to any right of termination, cancellation, rebate, chargeback or acceleration
under, or a right to a penalty, premium or change in delivery schedule under,
any of the terms of, any material contract to which such Party is a party or by
which such Party or any of their respective properties or assets may be bound or
affected.
 
6.2.3. Consents. Except as set forth on Schedule 6.2.3, no filing with, and no
permit, authorization, consent or approval of, any Person is necessary for such
Party’s execution and delivery of the Documents, the consummation by such Party
of the Transactions or such Party’s performance of its obligations hereunder or
thereunder.
 
5

--------------------------------------------------------------------------------


 
6.3. Capitalization.
 
6.3.1. Ownership. Except as set forth on Schedule 6.3.1, no Person owns or holds
any equity interest (or any right to acquire or security interest convertible or
exchangeable into any equity interest) in the Company.
 
6.3.2. Authorized Capital. The authorized capital stock of the Company consists
of 200,000 shares of common stock, of which 244,933 shares will outstanding
immediately after the Closing as contemplated herein. The ENT Shares have been
duly authorized, validly issued, fully paid and nonassessable, and have not been
issued in violation of any preemptive right of stockholders.
 
6.4. Litigation. Except as set forth in Schedule 6.4, there is no litigation
pending or, to the knowledge of either of the Company and KP, threatened
relating to the Company.
 
6.5. Intellectual Property. As of the date hereof to the knowledge of the
Company and KP:
 
6.5.1. all Intellectual Property within the Business are valid and in full force
and effect;
 
6.5.2. there are no pending claims, actions, or other adversary proceedings,
disputes or disagreements involving the Company concerning any item of its
Intellectual Property, and, to the actual knowledge of the Company and KP, no
such action, proceeding, dispute or disagreement is threatened.
 
6.5.3. “Intellectual Property” means all (a) U.S., Korean and other foreign
patents and patent applications and disclosures relating thereto (and any
patents that issue as a result of those patent applications), and any renewals,
reissues, reexaminations, extensions, continuations, continuations-in-part,
divisions and substitutions relating to any of the patents and patent
applications, (b) U.S., Korean and other foreign trademarks, service marks,
trade dress, logos, trade names and corporate names, whether or not registered,
and the goodwill associated therewith and registrations and applications for
registration thereof, (c) U.S. and foreign copyrights and rights under
copyrights, including moral rights, whether or not registered, and registrations
and applications for registration thereof, (d) U.S. and foreign mask work rights
and registrations and applications for registration thereof, (e) Trade Secrets,
(f) all domain name registrations, (g) any other inventions (whether or not
patentable) or know-how and all improvements thereto and (h) all other works of
authorship (whether or not copyrightable).
 
6.5.4. “Trade Secrets” means all trade secrets and confidential business
information (including ideas, formulas, compositions, know-how, research and
development information, software, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial, marketing and
business data, pricing and cost information, business and marketing plans
marketing mailing and e-mail lists, and customer and supplier mailing and e-mail
lists and information).
 
6.6. Investment Representation. The Company is and will be acquiring the PE
Shares for investment purposes only and not with a view to distribution.
 
6

--------------------------------------------------------------------------------


 
ARTICLE VII
Representations and Warranties of CJM
 
CJM hereby represents and warrants to PE, as of the date hereof, as follows,
except as set forth on the Disclosure Schedules; provided, however, that no
exception to any representation or warranty disclosed on one schedule of the
Disclosure Schedules shall constitute an exception to any other representation
or warranty made in this Agreement unless the substance of such exception is
disclosed on each such other applicable schedule or a specific cross-reference
to a disclosure on another schedule is made:
 
7.1. Organization, Qualification and Power. CJM is an entity duly organized or
incorporated, as applicable, validly existing, and in good standing under the
Laws of the Republic of Korea. CJM has all power and authority to carry on its
business as presently conducted. CJM is duly licensed or qualified to transact
business and is in good standing to transact business in each jurisdiction in
which the conduct of its business requires such licensing or qualification.
 
7.2. Authority, Enforceability, No Violation, Consents, Etc.
 
7.2.1. Authority. CJM has full power and authority (including full corporate,
company, trust, or other entity power and authority) to execute and deliver this
Agreement and the other Documents to which it is or will become party and to
consummate the Transactions and perform its obligations hereunder and
thereunder. This Agreement constitutes the valid and legally binding obligation
of CJM, enforceable in accordance with its terms and conditions. Upon the
execution and delivery of each of the other Documents at the Closing, each of
such other Documents to which CJM is a party will constitute the legal, valid,
and binding obligation of CJM and will be enforceable against CJM in accordance
with its terms and conditions, except to the extent that such enforceability may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Law relating to creditors’ rights generally and to general
principles of equity. The execution, delivery, and performance of this
Agreement, the Documents, and all other agreements contemplated hereby or
thereby have been duly authorized by such Party.
 
7.2.2. No Violation. Except as set forth on Schedule 7.2.2, neither the
execution or delivery by CJM of any of the Documents to which CJM is or will be
a party, the consummation by CJM of the Transactions, nor the performance by CJM
of CJM’s obligations hereunder and thereunder will (i) violate any provision of
the documented or undocumented charter document of CJM; (ii) violate any Law or
order, in each case, applicable to CJM; (iii) violate, or give any Authority the
right to revoke, suspend, cancel, terminate, or modify, any authorization by any
Authority that is held by CJM or that otherwise is applicable to CJM or CJM’s
assets, properties or rights; (iv) result in the imposition of any encumbrance
upon or with respect to any asset owned or used by CJM; or (v) violate, result
in a breach of or constitute (with notice or lapse of time or both) a default
under, or give rise to any right of termination, cancellation, rebate,
chargeback or acceleration under, or a right to a penalty, premium or change in
delivery schedule under, any of the terms of, any material contract to which CJM
is a party or by which CJM or any of their respective properties or assets may
be bound or affected.
 
7

--------------------------------------------------------------------------------


 
7.2.3. Consents. Except as set forth on Schedule 7.2.3, no filing with, and no
permit, authorization, consent or approval of, any Person is necessary for CJM’s
execution and delivery of the Documents, the consummation by CJM of the
Transactions or CJM’s performance of its obligations hereunder or thereunder.
 
ARTICLE VIII
Representations and Warranties of PE
 
PE represents and warrants to the Company as follows:
 
8.1. Due Incorporation. PE is a corporation in good standing under the
applicable Laws of the state of California, United States and is duly organized,
validly existing and in good standing under the applicable Laws of the state of
New Jersey, United States.
 
8.2. Authority to Execute and Perform Agreements. PE has all requisite power,
authority and approval required to enter into, execute and deliver this
Agreement and the other Documents and to perform fully their respective
obligations hereunder and thereunder.
 
8.3. Due Authorization; Enforceability. PE has taken all actions necessary to
enter into and perform its obligations under this Agreement including the
issuance of the PE Shares and all other Documents and to consummate the
transactions contemplated herein and therein. This Agreement has been duly and
validly executed by PE and (assuming the due authorization, execution and
delivery by the Company, CJM and KP) constitutes the legal, valid and binding
obligations of Purchaser and Parent enforceable in accordance with its terms.
 
8.4. Capitalization. The authorized capital stock of PE consists of (i)
250,000,000 shares of common stock, par value $0.0001, of which 46,242,619
shares are outstanding as of the date of this Agreement and (ii) 20,000,000
shares of preferred stock, par value $0.001 per share, none of which are
outstanding. The PE Shares have been duly authorized, validly issued, fully paid
and nonassessable, and have not been issued in violation of any preemptive right
of stockholders.
 
8.5 No Violation  Except as set forth on Schedule 8.5. neither the execution or
delivery by PE of any of the Documents to which PE is or will be a party, the
consummation by PE of the Transactions, nor the performance by PE of PE’s
obligations hereunder and thereunder will (i) violate any provision of the
documented or undocumented charter document of PE; (ii) violate any Law or
order, in each case, applicable to PE; (iii) violate, or give any Authority the
right to revoke, suspend, cancel, terminate, or modify, any authorization by any
Authority that is held by PE or that otherwise is applicable to PE or PE’s
assets, properties or rights; (iv) result in the imposition of any encumbrance
upon or with respect to any asset owned or used by PE; or (v) violate, result in
a breach of or constitute (with notice or lapse of time or both) a default
under, or give rise to any right of termination, cancellation, rebate,
chargeback or acceleration under, or a right to a penalty, premium or change in
delivery schedule under, any of the terms of, any material contract to which PE
is a party or by which PE or any of their respective properties or assets may be
bound or affected.
 
8.6 Consents. Except as set forth on Schedule 8.6, no filing with, and no
permit, authorization, consent or approval of, any Person is necessary for PE’s
execution and delivery of the Documents, the consummation by PE of the
Transactions or PE’s performance of its obligations hereunder or thereunder.
 
8

--------------------------------------------------------------------------------




 
ARTICLE IX
Covenants
 
9.1. Pre-Closing Covenants.
 
9.1.1. Number of Authorized Shares. The number of authorized shares of capital
stock of the Company shall be increased to 500,000 shares of capital stock prior
to the Closing.
 
9.2. Post-Closing Covenants.
 
9.2.1. Lock-up. The PE Shares shall not be sold, transferred, assigned, pledged
or hypothecated, nor shall any of the PE Shares be subject to any hedging, short
sale, derivative, put, or call transactions that would result in the effective
economic disposition of such PE Shares for a period ending on the 18-month
anniversary of the effective date of a registration statement on Form SB-2 that
PE plans to file with the United States Securities and Exchange Commission on or
before August 24, 2007 (the “Lock-Up Period”). The form of the Lock-Up Agreement
is attached hereto as Exhibit C.
 
9.2.2. Board Representation. PE shall have a minimum of one seat on the board of
directors of the Company at all times, and shall always have no less than the
same board representation as CJM and KP at any given time.
 
9.2.3. Use of Proceeds from PE Investment. The PE Investment shall be used to
fund the Business, including SMC operating costs, marketing and fight promotion
expenditures.
 
9.2.4. International Programming Distribution. PE shall have the exclusive right
to exploit all SMC content in the Company’s library in the United States of
America, as listed in Schedule 9.2 (“SMC Content”). However, PE shall not assign
its right to exploit all SMC Content without prior written consent from the
Company. The Company shall have the exclusive right to exploit all SMC Content.
Both PE and CJM shall equally share worldwide distribution rights of all SMC
Content outside of both the United States and the Republic of Korea, provided
that: (1) PE or the CJM, as the case may be, gives notice to the Company or PE
of any potential deal, transaction or opportunity to the other Party, and (2)
such potential deal, transaction or opportunity is approved by the Company’s
management.
 
(1) PE shall receive a distribution fee equal to 30% of the gross proceeds from
such licensing of any and all distribution services it provides. All expenses
relating to the sales of such programming shall be at PE’s expense.
 
9

--------------------------------------------------------------------------------


 
(2) PE shall have the right to stream all SMC live events, (“Streaming Rights”)
and the proceeds shall be divided equally between PE and the Company, net of any
costs and expenses incurred by PE. Any exercising of Streaming Rights shall
employ such reasonable technological and physical security measures designed to
ensure that the SMC live events is made available only to such viewers who have
been specifically authorized to receive the SMC events and who are located
within the territory of United States.  Without limiting the generality of the
foregoing, at all times, all commercially reasonable and current technologies
and methods with respect to geofiltering, encryption, and digital rights
management, designed to prevent any unauthorized copying, access, distribution,
streaming, or downloading of the Picture shall be employed when exercising
Streaming Rights.  For the avoidance of doubt, the above shall also apply to
PE’s exploitation of Streaming Rights outside the United States.
 
(3) PE shall keep books of account relating to its exploitation of SMA Content.
The Company may, at its own discretion, audit the applicable records at the
place where PE maintains the same in order to verify any earning statements
provided by PE, provided that the Company provide reasonable advance notice in
accordance with Section 11.2 below
 
9.2.5. Promotional Rights. PE shall receive unlimited access and usage for
promotional purposes at no cost to PE to the SMC library of all existing and
future programming and content. No license fees shall be payable to the Company,
KP or CJM by PE if such library content are used for the purpose of promoting
MMA events produced by either PE or the Company.
 
9.2.6. Signage Rights and Marketing Recognition. PE shall have signage rights
and marketing recognition at MMA events promoted by SMC, including but not
limited to prominent banner presence, logo positioning on the ring mat and ring
posts and event program and in arena video promotion branding through
interstitials and promos. Such signage rights and marketing recognition shall be
on par with other recognized sponsors at such MMA events.
 
9.2.7. Anti-Dilution. The Company shall not issue any additional ENT Shares
without (i) the approval by holders of at least 50% of the then outstanding ENT
Shares and (ii) the majority approval of its board of directors as to both the
number of additional ENT Shares to be issued and the share price, subject to the
following conditions:
 
(1) The share price shall be greater than KRW15,000 per ENT Share (“Minimum
Price”), unless a share price at or below the Minimum Price is approved by each
of KP, CJM and PE.
 
(2) Each Party shall have the right to purchase its pro rata share of such
additional ENT Shares (“Additional Shares”), which shall be a number equal to
the product obtained by multiplying (x) the number of Additional Shares by (y) a
fraction, (i) the numerator of which shall be the number of ENT Shares held by
such Party on the date the Company issues a notice which details its intention
to issue additional ENT Shares, the total number of ENT Shares proposed to be
issued and the bona fide cash price or, in reasonable detail, other
consideration for which the Company proposes to issue such ENT Shares, and (ii)
the denominator of which shall be the number of ENT Shares outstanding prior to
the issuance of such Additional Shares. In the event that one of the Parties
declines to exercise its right of first refusal, the remaining two Parties shall
each have the right to purchase 50% of such declining Party’s pro rata share of
the Additional Shares.
 
10

--------------------------------------------------------------------------------


 
(3) In the event the Company wishes to raise additional capital through the
issuance of additional ENT Shares prior to January 1, 2010 at 12:01 A.M.,
Republic of Korea time, the Company shall first receive prior written approval
of all Parties to this Agreement, provided that CJM shall not unreasonably
withhold its approval.
 
9.2.8. Shares owned by KP. In the event that KP offers any of his shares of
capital stock of the Company (the “KP Shares”) for sale, assignment,
encumbrance, pledge, gift, conveyance in trust, transfer by bequest, devise or
descent, or other transfer of disposition of any kind (“Transfer”), KP shall
send a notice of such Transfer to PE and CJM, and PE and CJM shall have the
right to purchase all or any part of the KP Shares offered for Transfer,
provided that such right between PE and CJM shall be on a pro rata basis based
on each Party’s equity interest in the Company, assuming full Conversion of the
CJM Shares.
 
ARTICLE X
Closing Conditions
 
10.1. Conditions to the Company’s Obligations to Close. The obligations of the
Seller to consummate the transactions provided for hereby are subject to the
satisfaction, before or on the date of the Closing (the “Closing Date”), of each
of the conditions set forth below in this Section 10.1, any of which may be
waived by Seller.
 
10.1.1. Representations, Warranties and Covenants. (i) All representations and
warranties of PE contained in this Agreement, shall be true and correct at and
as of the Closing Date, and (ii) PE shall have performed and satisfied all
agreements and covenants, required hereby to be performed by it before or on the
Closing Date.
 
10.1.2. No Actions or Court Orders. There shall not be any court decision, order
or injunction by any court or other governmental body that makes the purchase
and sale of the PE Shares contemplated hereby illegal or otherwise prohibited.
 
10.1.3. Ancillary Agreements. PE shall have executed and delivered all
agreements contemplated hereunder to which the PE is a party.
 
10.1.4. Closing Deliverables. PE shall have delivered, or caused to be
delivered, to the Company those items set forth in Sections 1.1 and 1.4 hereof.
 
10.2. Conditions to PE’s Obligations to Close. The obligations of PE to
consummate the transactions provided for hereby are subject to the satisfaction,
before or on the Closing Date, of each of the conditions set forth below in this
Section 10.2, any of which may be waived by PE.
 
10.2.1. Representations, Warranties and Covenants. (i) All representations and
warranties of KP and the Company contained in this Agreement, shall be true and
correct at and as of the Agreement Date and at and as of the Closing Date, and
(ii) KP and the Company shall have performed and satisfied all agreements and
covenants, required hereby to be performed by it before or on the Closing Date.
 
11

--------------------------------------------------------------------------------


 
10.2.2. No Actions or Court Orders. No action by any governmental body or other
person shall have been instituted or threatened which questions the validity or
legality of the transactions contemplated hereby and which could reasonably be
expected to damage the PE, or the Company if the transactions contemplated
hereby are consummated. There shall not be any regulation or court order that
makes the purchase and sale of the ENT Shares contemplated hereby illegal or
otherwise prohibited.
 
10.2.3. Ancillary Agreements. KP and the Company shall have executed and
delivered all agreements contemplated hereunder to which it is a party.
 
10.2.4. Consents. All permits, consents, approvals and waivers from any entity
shall have been obtained, except to the extent that the failure to obtain such
permits, consents, approvals and waivers could not reasonably be expected to
materially damage the PE after the Closing.
 
10.2.5. No Material Adverse Change. There shall have been no material adverse
change to the business of the Company.
 
10.2.6. Closing Deliverables. The Seller shall have delivered, or caused to be
delivered, to the PE those items set forth in Section 1.3 and Article II hereof.
 
10.2.7. Due Diligence Confirmation. PE has confirmed to its reasonable
satisfaction due diligence of the Company.
 
ARTICLE XI
Miscellaneous
 
11.1. Indemnification. The parties shall indemnify and hold harmless the other
party and its subsidiaries and their respective officers and directors from and
against all claims resulting from or arising out of (i) any inaccuracy in or
breach of any of the representation or warranties of the party (ii) any breach
or nonfulfilment of any covenants or agreements by the party and (iii) any
liability or obligation of the party herein.
 
11.2. Notices
 
11.3. All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or received by
telegraphic or other electronic means (including facsimile, telecopy, telex, and
e-mail) with confirmation of transmission by the transmitting equipment or when
delivered by overnight courier, or if mailed, five days after being deposited in
the United States mail, certified or registered mail, first-class postage
prepaid, return receipt requested, to the parties at the addresses or facsimile
numbers set forth on Appendix A hereto. Any party from time to time may change
its physical address, e-mail address, or facsimile number for the purpose of
receipt of notices to that party hereunder by giving notice specifying a new
physical address, e-mail address, or facsimile number to the other Persons
listed on Appendix A in accordance with the provisions of this Section 11.2,
which will not constitute an amendment under Section 11.9. 
 
12

--------------------------------------------------------------------------------


 
11.4. Confidentiality. The Parties shall not disclose this “Agreement” or the
terms or existence of the proposed transaction except to their legal, tax and
accounting advisors with a need to know such information. In the event that any
Party is requested or required pursuant to written or oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar process to disclose any confidential
information, such Party will notify the other Parites promptly of the request or
requirement so that the notified Parties may seek an appropriate protective
order or waive compliance with the provisions of this Section 11.3. If, in the
absence of a protective order or the receipt of a waiver hereunder, such Party
is, on the advice of counsel, compelled to disclose any confidential information
to any tribunal or else stand liable for contempt, such Party may disclose the
confidential information to the tribunal; provided, however, that the disclosing
Party shall use his, her, or its reasonable best efforts to obtain, at the
reasonable request of the other nondisclosing Parties, an order or other
assurance that confidential treatment will be accorded to such portion of the
confidential information required to be disclosed as the Party or Parties shall
designate. The foregoing provisions shall not apply to any confidential
information that is generally available to the public immediately prior to the
time of disclosure unless such confidential information is so available due to
the actions of any Party.
 
11.5. Severability. Any provision of this Agreement which may be prohibited by
or otherwise held invalid shall be ineffective only to the extent of such
prohibition or invalidity and shall not be invalidate or otherwise render
ineffective any or all of the remaining provisions of this Agreement.
 
11.6. Entire Agreement. This Agreement and the Documents, set forth the entire
agreement between among the Parties hereto, fully supersedes any and all prior
agreements or understandings between the parties hereto pertaining to the
subject matter hereof, and no change in, modification of or addition, amendment
or supplement to this Agreement shall be valid unless set forth in writing and
signed and dated by both of the parties hereto subsequent to the execution of
this Agreement.
 
11.7. Taxes. In the event any tax becomes due by reason of this Agreement, such
tax shall be borne by the party upon whom such tax is imposed by applicable law.
 
11.8. Binding Effect. This Agreement and the respective rights and obligations
of the parties hereunder shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, legal representatives and
permitted assigns.
 
11.9. Modification. This Agreement may not be modified, amended, changed,
discharged or terminated, except in writing signed by the party against whom
enforcement of any such modification, amendment, change, discharge or
termination is sought.
 
11.10. Headings. The section headings used in this Agreement are intended solely
for convenience of reference and shall not in any way or manner amplify, limit,
modify or otherwise be used in the interpretation of any of the provisions of
this Agreement.
 
11.11. Dispute Resolution.
 
11.11.1. All controversies, claims and disputes arising out of or in connection
with this Agreement shall be settled by mutual consultation between the parties
in good faith as promptly as possible, but failing an amicable settlement, shall
be settled exclusively by Seoul Central District Court.
 
13

--------------------------------------------------------------------------------


 
11.11.2. This Agreement, the respective rights, obligations and remedies of the
parties hereunder, the interpretation hereof, and all disputes, controversies
and claims arising out of or related to this Agreement, shall be governed by and
construed in accordance with the laws of Korea.
 


 


 
[Signature page follows]
 
14

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, each party agrees that it has the authority to enter into
this Investment Agreement and accordingly the Parties have executed this
Agreement as of this ___ day of August 2007.
 
ENTLIAN CORPORATION
 
 
 
By: /s/ Park Kwang Hyun

--------------------------------------------------------------------------------

Kwanghyun Park, President
 
 
By: /s/ Park Kwang Hyun

--------------------------------------------------------------------------------

Kwanghyun Park, an individual
PROELITE, INC.
 
 
 
By: /s/ William Kelly
 

--------------------------------------------------------------------------------

William Kelly, Chief Operating Officer
 
 
     
 
CJ MEDIA Inc.
By: /s/ S.H. Kang

--------------------------------------------------------------------------------

S.H. Kang, Chief Executive Officer
     

 
15

--------------------------------------------------------------------------------


 
SCHEDULE A


THE “BUSINESS”


The Company and SMC brands, trademarks and service marks;
 
Past, present and future the Company and SMC programming library and video
assets in all forms of media;
 
Past, present and future the Company and SMC fighter and talent contracts;
 
Past, present and future the Company and SMC third-party media contracts;
 
All future the Company and SMC royalties and receivables;
 
Present and future the Company and SMC venue contracts and agreements;
 
All other future and present contracts and agreements associated with the
Company and SMC.
 
16

--------------------------------------------------------------------------------



EXHIBIT A


BW AGREEMENT
 
 
17

--------------------------------------------------------------------------------


 

EXHIBIT B


EMPLOYMENT AGREEMENT WITH KWANG HYUN PARK
 

 
18

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF LOCK-UP AGREEMENT


August ___, 2007
 
ProElite, Inc.
12121 Wilshire Boulevard, Suite1001
Los Angeles, CA 90025
Attention: Chief Financial Officer
 
Gentlemen:
 
In connection with the issuance by ProElite, Inc. (the “Company”) of shares of
its common stock, par value $0.0001 pursuant to that Investment Agreement dated
as of August __, 2007 between the Company, Entlian Corporation (“ETN”), CJ Media
Inc. (“CJM”) and Kwanghyun Park (“KP”), the undersigned hereby agree that,
during the period beginning on the date hereof (the “Effective Date”) and ending
on the date that is 18 months after the date the Company receives notification
by the Securities and Exchange Commission that the registration statement
required to be filed by the Company pursuant to that certain Registration Rights
Agreement between the Company and the investors of the Company’s private
placement offering on June 30, 2007 (the “Registration Statement”) has been
declared effective (the “Lock-Up Period”), the undersigned will not: (1) sell,
transfer, assign, pledge or hypothecate any Covered Securities or (2) subject
the Covered Securities to any hedging, short sale, derivative, put, or call
transactions that would result in the effective economic disposition of the
Covered Securities by any person (the “Lock-Up”).
 
Notwithstanding the foregoing:
 
1. The Lock-Up shall not apply during the period that the sales price per share
of common stock is at least $15.00, provided (A) the Registration Statement has
been declared effective by the Securities and Exchange Commission and is then
still effective and (B) the shares of the Company’s common stock are then listed
on the Nasdaq Stock Market or the American Stock Exchange.
 
2. The Lock-up Agreement shall not apply to any private transfer of all or
portion of the Covered Securities provided the transferee agrees to be bound by
the terms hereof.
 
The obligations of the undersigned that are contained in this letter agreement
also apply (i) to all Covered Securities that the undersigned may receive as a
stock dividend or other distribution on the Covered Securities and (ii) to all
other securities of the Company that the undersigned may receive in a
recapitalization or similar transaction in exchange for Covered Securities
acquired by the undersigned.
 
The undersigned consent to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the Covered
Securities except in compliance with the preceding provisions of this Lock-Up
Agreement. The undersigned also consents to the placement of legend on any and
all stock certificates that evidence the Covered Securities which are the
subject of this Lock-Up Agreement.
 
19

--------------------------------------------------------------------------------


 

 
Very truly yours,
 
Entlian Corporation
 
 
By:   /s/ Park Kwang Hyun 

--------------------------------------------------------------------------------

Kwanghyun Park, President
 
 
 
/s/ Park Kwang Hyun 

--------------------------------------------------------------------------------

Kwanghyun Park, an individual
ACCEPTED:
 
ProElite, Inc.
 
 
By: _________________________________
     



20

--------------------------------------------------------------------------------


 
SCHEDULE A
 
THE “BUSINESS”
 
The Company and SMC brands, trademarks and service marks;
 
Past, present and future the Company and SMC programming library and video
assets in all forms of media;
 
Past, present and future the Company and SMC fighter and talent contracts;
 
Past, present and future the Company and SMC third-party media contracts;
 
All future the Company and SMC royalties and receivables;
 
Present and future the Company and SMC venue contracts and agreements;
 
All other future and present contracts and agreements associated with the
Company and SMC.
 
21

--------------------------------------------------------------------------------


 
APPENDIX A
NOTICE ADDRESSES
 
if to the Company, to:
 
Entlian Corporation
2nd Fl. Hanmaru Bldg. 920-9 Daechi-dong
Kangnam-gu, Seoul
Korea
Attention: President
Facsimile: 82-2-565-0998
Email: khp@spiritmc.org
 
If to KP, to:
 
2nd Fl. Hanmaru Bldg. 920-9 Daechi-dong
Kangnam-gu, Seoul
Korea
 
if to CJM, to:


CJ Media Inc.
CJ Media Inc.
97-1, Chodam-dong Kangnam-gu
Seoul, 135-100
Korea
Attention: Senior VP
Facsimile: 82-2-3440-4488
Email: leeho@cj.net
 
if to PE, to:
 
ProElite, Inc.
 
12121 Wilshire Boulevard, Suite1001
Los Angeles, CA 90025
United States
Attention: William Kelly
Facsimile: (310) 526-8740
Email: William.Kelly@proelite.com
 
with a copy to:
 
Troy & Gould PC
1801 Century Park East
Suite 1600
Los Angeles, CA 90067-2367
United States
Attention: David L. Ficksman, Esq.
Facsimile:  (310) 789-1490
Email:  dficksman@troygould.com
 
22

--------------------------------------------------------------------------------

